Citation Nr: 1720863	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-16 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).

2.  Entitlement to service connection for an acquired psychiatric disorder secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Christopher L. Loiacono


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to July 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2011 and December 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).

The May 2011 rating decision denied entitlement to TDIU; the December 2013 rating decision denied service connection for an acquired psychiatric disorder.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Indianapolis.  

The Board notes that relevant VA medical evidence, including inpatient care records, has been associated with the claims file since a February 2014 supplemental statement of the case (SSOC) regarding the appeal for TDIU, and since a June 2015 statement of the case (SOC) regarding service connection for acquired psychiatric disorder secondary to service-connected disabilities.  In view of the fully favorable disposition of the claim for TDIU remand for agency of original jurisdiction review is not needed; however, issuance of a supplemental statement of the case (SSOC) regarding the psychiatric disorder claim is needed.  

The decision below addresses the TDIU claim.  The issue of service connection for acquired psychiatric disorder secondary to service-connected disabilities is addressed in the remand section following the decision and is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


FINDING OF FACT

The Veteran's service-connected asthma has precluded substantially gainful employment throughout the appeal period.


CONCLUSION OF LAW

The criteria for a grant of TDIU secondary to asthma have been met throughout the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU

On June 11, 2010, VA received the Veteran's claim for TDIU, which was denied by the RO in May 2011.  The Veteran has appealed.

A TDIU may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In claims for TDIU, whether under 4.16(a) or 4.16(b), the issue is whether the veteran's service-connected disability(s) alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993); Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992). 

The Veteran is service connected as follows:

60 percent	bronchial asthma (since February 9, 2004)
20 percent	diabetes mellitus type II associated with bronchial asthma (since September 30, 2008)
10 percent	left lower extremity peripheral neuropathy associated with diabetes mellitus type II (since September 30, 2008)
10 percent	right lower extremity peripheral neuropathy associated with diabetes mellitus type II (since September 30, 2008)
10 percent	tinnitus (since September 30, 2008)

The Veteran has met the percentages criteria for a grant of TDIU throughout the appeal period as he has had a combined evaluation for compensation of 80 percent since his June 11, 2010 claim.  The issue thus remaining is whether a service-connected disability(s) alone, without regard to age or nonservice-connected disorders, is productive of unemployability.

The Veteran avers that he has not worked since June 2006 due to his asthma (see, e.g., Board Hearing Transcript, pp. 5-6), and there is no evidence of record that shows otherwise.  On the contrary, the Veteran's claim is buttressed by a May 2009 determination from the Social Security Administration that the Veteran has not had substantially gainful employment since July 2006, and is disabled due, foremost, to his asthma.  Medical and lay evidence also shows that the Veteran has been precluded from securing or following a substantially gainful occupation throughout the appeal period as a result of his service-connected asthma.  The Veteran has been frequently hospitalized throughout the appeal period secondary to his asthma (see VA inpatient care records dating from January 2010 to March 2017); and during these times the Veteran was obviously precluded from employment.  Although the Veteran has not been continuously hospitalized for his asthma since 2010, the Board is not persuaded that he has been able to obtain and sustain substantially gainful employment at any time during the appeal period given the severity of his asthma and its secondary diabetes.  See, e.g., March 2004 statement from acquaintance, describing Veteran's inability to breathe/loss of consciousness despite nebulizer treatment.  See also Board Hearing Transcript, p. 8, in which the Veteran testified that his 8 hospitalizations in the year 2016 alone did not include the emergency room visits when he was treated and released.  The Board finds the lay evidence to be highly probative evidence in favor of the claim.  The weight of the evidence thus favors the claim.  The criteria for a grant of TDIU secondary to service-connected asthma are therefore met throughout the appeal period.  38 C.F.R. § 4.16(a).


ORDER

TDIU secondary to asthma is granted effective June 11, 2010; subject to the law and regulations governing the payment of monetary benefits.


REMAND

As noted before, relevant VA medical evidence regarding the claim for service connection for an acquired psychiatric disorder has been associated with the claims file since the June 2015 SOC, and prior to the RO's September 2, 2016, certification of the claim to the Board; so remand for appropriate action per 38 C.F.R. § 19.31(b)(1) is needed.  

Additionally, in September 2013 the Veteran underwent a VA mental disorders examination regarding his claim, and a nexus opinion was provided.  According to the examiner, the Veteran's "on-going health difficulties are a source of on-going stress and likely play a role in Veteran's difficulties with depression."  Unfortunately, the examiner did not identify the "health difficulties" to which he was referring, which is significant in this case since this claim is for service connection on a secondary basis.  See 38 C.F.R. § 3.310.  See also Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  On remand the examiner should be requested to clarify his opinion regarding aggravation.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the September 2013 VA examiner for clarification of his assertion that the Veteran's "on-going health difficulties are a source of on-going stress and likely play a role in Veteran's difficulties with depression"; specifically, to identify the disorders that aggravate the Veteran's major depression/depression.  

If the September 2013 VA examining psychologist is not available, refer the matter to another VA psychologist (or a psychiatrist) for review of the entire record and an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's psychiatric disorder was caused by a service-connected disability, or is aggravated by a service-connected disability.

2.  Then, readjudicate the issue of service connection for an acquired psychiatric disorder secondary to service-connected disabilities.  

All of the evidence received after the June 2015 SOC must be considered.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


